DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicants’ amendment filed 11/9/2020 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 12/17/2020.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1-5, 8-10 and 21-30 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

the doped layer comprises a dopant whose doping concentration in the interface layer is lower than that in the main layer, and the doping concentration of the dopant in the interface layer follows a parabolic function from a lowest concentration at a surface of the barrier layer to a highest concentration at a surface of the main layer, as recited in claim 1; and 
the doped layer includes (a) an interface layer in contact with the barrier layer and (b) a main layer between the interface layer and the gate electrode, the doped layer comprises a dopant whose doping concentration in the interface layer is lower than that in the main layer, the doping concentration of the dopant in the interface layer is lowest at a surface of the barrier layer and gradually increases as the dopant is farther away from the surface of the barrier layer, and the doping concentration of the dopant in the main layer is the same across the main layer and is above a predetermined threshold, as recited in claim 21. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898